PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/586,552
Filing Date: 27 Sep 2019
Appellant(s): Sunku et al.



__________________
Lawrence H. Aaronson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/1/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
A. Claims 1-4, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over MITRA; Debasish et al. US 20170264930 A1 (hereafter Mitra) and in further view of Sinha; Nishith Kumar et al. US 20130205330 A1 (hereafter Sinha) and in further view of Heffernan; Ronan et al. US 20160094877 A1 (hereafter Heffernan) in further view of Seo; Chung Won et al. US 20170251249 A1 (hereafter Seo).
B. Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over MITRA; Debasish et al. US 20170264930 A1 (hereafter Mitra) and in further view of Sinha; Nishith Kumar et al. US 20130205330 A1 (hereafter Sinha) and in further view of Heffernan; Ronan et al. US 20160094877 A1 (hereafter Heffernan) in further view of Seo; Chung Won et al. US 20170251249 A1 (hereafter Seo) and in further view of McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan).
(3) 	Response to Argument
a. Legal Argument	
The Appellant argues that the Examiner cited multiple references as allegedly teaching “detecting that query fingerprint data representing of a channel rendered by a device matches multiple instances of reference fingerprint data corresponding respectively with multiple known channels. But the Examiner did not establish that the invention including the second of these interrelated functions would have been obvious.” Therefore, the Appellant argues that the “…Examiner did not meet the burden to establish prima facie obviousness. More particularly, the feature at issue is detecting that, at the time of the detected channel multi-match, the channels at issue were scheduled to be presenting different programs than each other.” 
	b. Legal Standard
	In response to Appellants’ argument that the Examiner did not establish that the invention including the second of these interrelated functions would have been obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Additionally, on the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.1 Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.2
c. The Obviousness Rejection of Claim 1 was not in Clear Error, Because the Examiner Did Establish Prima Facie Obviousness of the Invention Including at least the Feature of "detecting that, at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other"
Appellant’s Brief references two interrelated functions in its first portion as features of “detecting the channel multi-match with non-matching programs.”3 The Appellant further paraphrases the claim language relating to Specification paragraphs 18-20 and states “…a point here is that, at the time that channel being rendered matched the multiple channels (as established by the fingerprint comparison), the channels were scheduled to be presenting different programs than each other. Appellant's specification describes two examples of this channel multi-match with non-matching programs….”4 
In response to Appellant’s argument citing Specification paragraphs 18-20 in support of the limitations of claim 1, it is important to the analysis of the claims to note that the features upon which Appellant relies (e.g., query fingerprint data representing an advertisement, commercial break, overrun live program cited in Specification paragraphs 18-20) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
i. The prior arts teach and/or suggests at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other based on the obviousness grounds as discussed in KSR
Appellant argues that “a point here is that, at the time that channel being rendered matched the multiple channels (as established by the fingerprint comparison), the channels were scheduled to be presenting different programs that each other.”5 However, Appellant’s arguments do not appear to appreciate the significant teaching value of Mitra’s disclosure. For example, the Final Office Action and the Advisory Action discuss the teachings of Mitra relating to automatic content recognition utilizing digital fingerprint signatures to identify the same content being presented on a plurality of channels.6 Mitra recognizes a known problem wherein the prior arts lack the precision and accuracy to differentiate programs from advertisements.7 Mitra also teaches that a differentiation is made as to the content displayed in the identified channels presenting matching content and further recognizes that the prior arts do not take into account the accuracy of matching the digital fingerprints of the advertisement broadcasting on the different channels.8 More important is that Mitra recognizes that “each of the one or more channels may be any type of channel of various types of channels. The various types of channels include sports channels, movie channels, news channels, regional channels, music channels and various other types of channels.”9 
First, in reviewing the Appellant’s argument and the teachings of Mitra relating to one of the limitations (i.e., “at the time that channel being rendered matched the multiple channels (as established by the fingerprint comparison), the channels were scheduled to be presenting different programs that each other), Mitra teaches embodiments where a plurality of channels are compared in order to determine whether the channels are presenting matching content (e.g., advertisements) and wherein a plurality of different channels are utilized in the comparison.10 More importantly, as discussed infra, Mitra also teaches that each of the one or more channels may be any type of channel of various types of channels. The various types of channels include sports channels, movie channels, news channels, regional channels, music channels and various other types of channels.11 
Considering the various analyses of prior art disclosures in the Examiner’s findings of fact that were made explicit during the prosecution history, the Court in KSR stated that the analysis need not seek out precise teachings directed to the challenged claim’s specific subject matter for a court can consider the inferences and creative steps a person of ordinary skill would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 401.  Additionally, the prior art need not involve the specific disclosure of every permutation or combination of an invention that would be obvious to one of ordinary skill in the art.  See id. at 420 (disclosing a person of ordinary skill will often be able to fit the teachings of multiple patents together like pieces of a puzzle). Therefore, wherein the prior art does not have to necessarily disclose every permutation of a combination of elements for a person of ordinary skill in the art would reasonably infer, based on Mitra’s disclosure, a permutation wherein each of the plurality of broadcast channels is different (e.g., one for sports, one for movies, one for news, one for regional content, one for music, and/or one for each of the other various types of channels) such that in each of the matching channels (i.e., in a channel multi-match as claimed) can be one of different various types of channels including one for sports, one for movies, one for news, one for regional content, one for music, and/or one for each of the other various types of channels. 
The Examiner cited Mitra in the Final Office Action for disclosing at the time that channel being rendered matched the multiple channels (as established by the fingerprint comparison). For example, the Final Office Action cited paragraphs 0057 and 0068 which disclose an embodiment wherein a plurality of channels (i.e., channel A, channel S, and channel T) are used in a fingerprint comparison to determine which channels are presenting matching content (i.e., advertisements). Therefore, a person of ordinary skill in the art would have reasonably inferred that an obvious permutation of Mitra’s disclosure corresponds to a plurality of channels and wherein the plurality of channels are different channels (i.e., channel A, channel S, and channel T) which are transmitting different programs with matching advertisements when read in context of the entirely of Mitra’s disclosure. 
Equally important is that a person of ordinary skill in the art would reasonably infer that in the event that Mitra’s invention was processing a plurality of channels with the same program and advertisements, there would be a challenge of determining when the advertisements begin because the program and advertisements would continually match fingerprints on each of the channels presenting the same content. Stated differently, Mitra utilizes a frame matching technique in matching fingerprint signatures and Mitra’s invention detects when each of the different channels presenting different programs are also presenting the same advertisements as discussed in Final Office Action pgs. 6-8 item 6.
With respect to Appellant paraphrasing the claim language and wherein the limitations from the specification have not been read into the claims, if the prior art reference of Mitra teaches performing a digital fingerprint comparison for each broadcast channel and determines when multiple channels are displaying matching content (e.g., advertisements), then there is a channel multi-match because the prior art is able to determine when multiple channels are concurrently presenting a particular content that matches (e.g., multiple channels are presenting a scheduled advertisement). Thereafter, the prior art is also able to determine whether the advertisements are the same or different and further teaches using channels providing different programming content (e.g., sports channels for providing a sports program, a movie channel for presenting a movie program, a news channel for presenting a news program, a regional channel for presenting a regional program, a music channel for presenting a music program, and various other types of channels.12  Therefore, whereas Appellant argues that “a point here is that, at the time that channel being rendered matched the multiple channels (as established by the fingerprint comparison), the channels were scheduled to be presenting different programs that each other”13, the Examiner asserts that a person of ordinary skill in the art would have appreciated the benefit that at the time that channel being rendered matched the multiple channels (as established by the fingerprint comparison), the channels were scheduled to be presenting different programs than each other based on the combined teachings of the prior art of record including Mitra because a person of ordinary skill in the art would reasonably infer that broadcasted programs are typically scheduled and which is also evidenced by the additionally cited prior arts for automatic content recognition utilizing digital fingerprints for content identification.
All things considered, the Examiner did not find Appellant’s arguments persuasive (i.e., that “the Examiner did not provide a basis for the Examiner's conclusion that the disclosure of Mitra "would be understood by a person of ordinary skill in the art that based on the time of the comparison is made as to whether the channels match or do not match… And second, even if the cited disclosure of Mitra would somehow "be understood by a person of ordinary skill in the art that based on the time of the comparison is made as to whether the channels match or do not match" as the Examiner proposed, the Examiner did not explain how or why that cited disclosure of Mitra would even arguably have suggested the claim feature of "detecting that, at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other.")14 
     ii. Based on Mitra and in further view of Sinha, Heffernan, and Seo, a person of ordinary skill in the art would appreciate the benefit of making a determination/detection that the multiple known channels were “scheduled” as claimed
Whereas Appellant argues that “…Examiner tried to couch the deficiency of Mitra as being merely that Mitra did not use ‘the same words’ to disclose this feature,”15 the Examiner respectfully disagrees. The Examiner was in fact determining the scope and contents of the prior art of Mitra and provided findings of fact relating to Mitra’s disclosure as applicable to the recited claim limitation above, then Examiner ascertained the differences between the prior art and the claims at issue.16 
For example, the Final Office Action states “[w]ith respect to the interpretation of Mitra relating to not using the same words to disclose at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other….”17 Whereas Appellant’s limitation (i.e., at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other) reads on the teachings of Mitra as discussed above, the entire limitation includes the terms “detecting that” in relation to “(ii) detecting that at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other.” Stated differently, whereas based on the teachings of Mitra, a person of ordinary skill in the art could reasonably infer that all disclosed broadcasted channels are previously “scheduled” to be transmitted to viewer devices for presentation to viewers because broadcasted channels are typically prescheduled as understood by a person of ordinary skill in the art, the prior arts to Seo, Sinha, and Heffernan explicitly disclose broadcasted channels are previously “scheduled” to be transmitted to viewer devices for presentation to viewers.18 In the event that the Appellant argued that Mitra does not use term “scheduled”, the Examiner provided findings of fact relating to the scheduling of broadcast programs used in automatic content recognition using digital fingerprint signatures. Therefore, Mitra when read in context and in further view of Seo, Sinah, and Heffernan discloses that at the time of the detected multi-match, the multiple known channels were “scheduled” to be presenting different programs than each other. 
However, the proper question is whether a broadcast television designer of ordinary skill, facing the wide range of needs created by the developments in the field of endeavor would have seen a benefit to modifying the prior art with the teachings of Sinha, Heffernan, and Seo to render the limitation relating to “detecting that” in relation to the already established limitation reading on Mitra of “at a time of the detected channel multi-match, the multiple known channels were scheduled to be presenting different programs than each other.” The Examiner responds to the proper question in the affirmative because a person of ordinary skill in the art would appreciate the benefit of performing the “detecting that” in relation to channels that were previously “scheduled” as claimed and will be discussed infra. As such, the Examiner relied not only on Mitra but in further view of the teachings of Sinha, Heffernan, and Seo as to why would a person of ordinary skill in the art be motivated to make a determination of the scheduled programming (i.e., “detecting that” limitation relating to “the multiple known channels were scheduled…” as claimed). Therefore, the Examiner respectfully disagrees with Appellant’s argument that the Examiner attempts to “couch the deficiency of Mitra.”19
In particular, the most significant prior art cited by the Examiner in addition to Mitra was Seo’s invention made of record and which names inventors in common to Appellant’s current application on appeal. Seo teaches an invention to help disambiguate channel identification in a scenario where a video fingerprint of media content matches multiple reference video fingerprints corresponding respectively with multiple different channels scheduled for broadcast. The Examiner’s Advisory Action dated 8/3/2021 presented the following arguments:

    PNG
    media_image2.png
    386
    969
    media_image2.png
    Greyscale

Whereas based on the teachings of Mitra, a person of ordinary skill in the art could reasonably infer that all disclosed broadcasted channels are previously “scheduled” to be transmitted to viewer devices for presentation to viewers (i.e., because broadcasted channels are typically prescheduled for broadcast), the Final Office Action established findings of fact relating to Seo, Sinha, and Heffernan which explicitly disclose broadcasted programs are previously “scheduled” on channels to be transmitted to viewer devices for presentation to viewers.20 The Examiner provided an advisory action addressing the Appellant’s arguments regarding the teachings of Seo and further explained the issue of “scheduled” as recited in “the multiple known channels were scheduled.” The Examiner’s Advisory Action dated 8/3/2021 presented the following remarks, incorporated herein, relating to the term “scheduled” not disclosed in Mitra:

    PNG
    media_image3.png
    360
    958
    media_image3.png
    Greyscale

Seo paragraphs 0030, 0035, 0085 were cited by Examiner for teaching 1) a server could receive advance copies of the media content programs and could itself generate such reference fingerprints; 2) the server could receive or determine from program guide information the channel on which the media content program is available or scheduled to be provided, and perhaps a day and time at which the media content is scheduled to be provided; 3) the server could then record each media content program's reference fingerprints in the reference data in association with the channel on which the media content program is available or scheduled to be carried, likewise with associated channel attributes, and perhaps in association with a day and time at which the media content program is scheduled to be provided. As such, Seo teaches that a server utilizes program guide information to determine the attributes of the programs to be broadcast (i.e., prescheduled) wherein the attributes identify the content of the program because there are embodiments wherein programs and fingerprints have been preprocessed prior to the broadcast wherein the server has information available prior to broadcast. 
Therefore, Seo recognizes the benefit of knowing whether multiple known channels were scheduled to be presenting different programs than each other in order to assist in disambiguation of channel identification and/or determining when different channels are presenting different or same programs, for example, to identify when the programming content is the same or when different programs comprise similar advertising.21 For example, Seo recognizes a problem in the art wherein multiple channels present the same program such that if the media presentation device is presenting such media content and generates and provides a video fingerprint of the media content, that video fingerprint could be mapped to multiple reference video fingerprints, and consequently the channel-identification would be inconclusive.22 Seo teaches the following in recognizing the known problem: 
[0009] Unfortunately, however, a problem that can arise in this process is that the same media content may be provided on multiple different channels, whether concurrently or at different times, and so a video fingerprint of media content being rendered by a media presentation device may not correlate with just the channel on which the media content is arriving. For example, a sports game or political event might be broadcast concurrently on multiple different channels, or a syndicated television or radio show might be broadcast on multiple different such channels concurrently or at different times. In these or other scenarios, if the media presentation device is presenting such media content and generates and provides a video fingerprint of the media content, that video fingerprint could be mapped to multiple reference video fingerprints, and consequently the channel-identification would be inconclusive.
[0010] As a specific example of this, consider a scenario where two different content providers both broadcast the same sports game, each on a separate respective channel, and where an advertiser has a contract with just one of the content providers to present a pop-up advertisement on that provider's broadcast of the game. In this scenario, when a media presentation device is receiving and presenting one of these broadcasts, if the media presentation device generates and provides to the network server a video fingerprint of the broadcast, the network server may determine that the video fingerprint matches both content providers' broadcasts of the game, and so it would be unclear whether the media presentation device should present the pop-up advertisement or not.

	Therefore, as previously discussed above, based on Mitra’s disclosure, a person of ordinary skill in the art would reasonably infer a permutation wherein each of the plurality of channels is different (e.g., one for sports, one for movies, one for news, one for regional content, one for music, and/or one for each of the other various types of channels) such that in each of the matching channels (i.e., channel multi-match) can result in one of different various types of channels including one for sports, one for movies, one for news, one for regional content, one for music, and/or one for each of the other various types of channels. 
However, based on Mitra’s disclosure, there would also be permutations wherein the plurality of channels may present the same advertisement and the same programming content. Therefore, the Examiner ultimately relied on the teachings of the prior art which addresses issues relating to the channel-multi-match based on matching fingerprints wherein the different channels are presenting the same programs. For example, Seo as discussed above, discloses an invention which helps disambiguate channel identification in a scenario for detecting that a video fingerprint of media content matches multiple reference video fingerprints corresponding respectively with multiple different channels and further recognizes a problem in the art wherein multiple channels present the same program such that if the media presentation device is presenting such media content and generates and provides a video fingerprint of the media content, that video fingerprint could be mapped to multiple reference video fingerprints, and consequently the channel-identification would be inconclusive. 
All things considered, the Examiner raised the question of whether a broadcast television designer of ordinary skill, facing the wide range of needs created by the developments in the field of endeavor would have seen a benefit of performing the “detecting” as claimed wherein Mitra discloses that at the time of the detected multi-match, the multiple known channels were scheduled to be presenting different programs than each other. The Examiner responded to the question in the affirmative because a person of ordinary skill in the art appreciate the benefit of performing the “detecting” in order to address the problem recognized by Seo in a scenario for detecting that a video fingerprint of media content matches multiple reference video fingerprints corresponding respectively with multiple different channels presenting the same program. A person of ordinary skill with information gleaned from Seo’s invention would readily recognize that wherein multiple channels present the same program such that if the media presentation device is presenting such media content and generates and provides a video fingerprint of the media content, that video fingerprint could be mapped to multiple reference video fingerprints, and consequently the channel-identification would be inconclusive. 
Therefore, a person of ordinary skill would expect to obtain inconclusive channel-identification matching results in a channel multi-match with matching programs unless a determination is made that the channel multi-match as claimed was making a determination based on different channels presenting different programs at the same time because Seo recognizes that 1) a problem that can arise in this process is that the same media content may be provided on multiple different channels, whether concurrently or at different times, and so a video fingerprint of media content being rendered by a media presentation device may not correlate with just the channel on which the media content is arriving (i.e., understood that a comparison of fingerprints needs to be made at a particular point in time to run concurrently); 2) For example, a sports game or political event might be broadcast concurrently on multiple different channels, or a syndicated television or radio show might be broadcast on multiple different such channels concurrently or at different times.
As discussed above, the prior art need not involve the specific disclosure of every permutation or combination of an invention that would be obvious to one of ordinary skill in the art.  See id. at 420 (disclosing a person of ordinary skill will often be able to fit the teachings of multiple patents together like pieces of a puzzle). Therefore, based on Mitra’s disclosure, a person of ordinary skill in the art would reasonably infer a permutation wherein each of the plurality of channels is different programs (e.g., one for sports programs, one for movie program, one for news program, one for regional content program, one for music program, and/or one for each of the other various types of channels program) such that in each of the matching channels (i.e., channel multi-match) can each be one of different various types of channels including one for sports, one for movies, one for news, one for regional content, one for music, and/or one for each of the other various types of channels. 
However, there would also be permutations wherein the plurality of channels may present the same programming content based on Mitra’s disclosure and the prior arts of record. For example, Sinha teaches an invention for automatic content recognition using fingerprinting technologies and recognizes that certain scheduled content is being broadcast by several network television stations concurrently (e.g., State of the Union address is multi-matched on a plurality of channels). As such, Sinha recognizes performing fingerprinting recognition in a plurality of channels wherein a plurality of channels may be broadcasting the same scheduled program (e.g., State of the Union address). Therefore, wherein a person of ordinary skill in the art would reasonably infer, based on Mitra’s disclosure, that in a particular permutation of Mitra’s disclosure that all the channels are different, then a reasonable inference may also be made based on the teachings of Mitra and Sinha that the multi-match may comprise channels broadcasting the same programs and advertisements. 
When the teachings of Sinha are viewed in context with respect to obtaining fingerprint profiles, a person of ordinary skill in the art would have understood that modifications need to be made when several television channels are providing the same scheduled program (e.g., State of the Union address), the fingerprint profile update does not have to be provided to the channels providing different content. Stated differently, Sinha teaches that the fingerprint profile update is provided to channels matching programs but the channels with non-matching programs would still continue to obtain/take the fingerprints from different portions of the video content being displayed on a viewing screen in order to enable the identification of a network television station based on the logo, symbol, sign, watermark, and/or text that are typically utilized to represent the network television station. 
Equally important, is the prior art to Heffernan in which paragraph 0017 recognizes that “because signatures are unique to the media signal they represent, in the case of the same media being broadcast on different stations at the same time (e.g., a simulcast of a political debate, a news program, a press conference, etc.), signatures will not distinguish the source of tuned media from among the simulcasting sources.” In other words, identifying whether the programs being broadcast at the same time are identical, based in part on their signatures, is known, without identifying the source. By the same token, a person of ordinary skill would reasonably infer that any other program channels transmitting programs with different extracted signatures would be different programs.
Therefore, Appellant’s arguments that the Examiner summarily expressed reliance on Sinha and Heffernan is not persuasive. Each of the combined prior art references discloses analogous inventions with respect to automatic content recognition utilizing fingerprint signatures and the prior arts also disclose problems related to addressing issues when the same program is displayed on multiple channels. The prior arts recognize the problems that a person skilled in the art will encounter when the programs transmitted on a plurality of channels is the same and the benefit of ensuring that each of the channels is concurrently displaying different programs (as disclosed by Seo).
All things considered, in view of the Final Office Action dated 6/10/2021 and the Advisory Action dated 8/3/2021, Appellant’s arguments that the “Examiner’s Response to Arguments did not explain away the Error in the rejection of claim 123 and that “the Examiner’s remarks in the Advisory Action also did not explain away the error in the rejection of claim 1”24 do not appear to appreciate the significant teaching value of the disclosure made by Appellant’s own inventors in Seo as discussed supra. Seo recognizes the benefit of knowing whether multiple known channels were scheduled to be presenting different programs than each other in order to assist in disambiguation of channel identification and/or determining when different channels are presenting different or same programs, for example, to identify when the programming content is the same or when different programs comprise similar advertising.25 For example, Seo recognizes a problem in the art wherein multiple channels present the same program such that if the media presentation device is presenting such media content and generates and provides a video fingerprint of the media content, that video fingerprint could be mapped to multiple reference video fingerprints, and consequently the channel-identification would be inconclusive.26 A person of ordinary skill in the art would have appreciated the obvious benefit of ensuring that at the time that channel being rendered matched multiple channels concurrently displaying the same advertisement (a channel multi-match determination as established by the fingerprint comparison), the channels were scheduled to be presenting different programs than each other in order to avoid inconclusive results as taught in Seo paragraphs 0009-0010.
d. The Rejections Should be Affirmed
For the above reasons, Examiner submits that the rejection of claim 1 should be affirmed. Further, for at least the reason that claims 2-13 depend from claim 1, Examiner submits that the rejections of claims 2-13 should be affirmed as well. Still further, for largely the same reasons set forth above regarding claim 1, Examiner submits that the rejections of claims 14-20 should be affirmed as well.

(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
Conferees:
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
    

    
        1 Id. at 419.
        2 See id. at 420.
        3 Appeal Brief pg. 4 Section b.
        4 Appeal Brief pg. 5:8-31.
        5 Appeal Brief pg. 5:8-10.
        6 Final Office Action dated 6/10/2021 Remarks pgs. 2-5 and obviousness rejection pgs. 6-9. See also Advisory Action dated 8/3/2021 incorporated herein by reference.
        7 Mitra ¶ 0007.
        8 Mitra ¶ 0007.
        9 Mitra ¶ 0043
        10 Final Office Action dated 6/10/2021 pgs. 6-8 citing Mitra paragraphs 0052-0058 and 0068-0069
        11 Mitra ¶ 0043.
        12 Mitra ¶ 0043.
        13 Appeal Brief pg. 5:8-10.
        14 Appeal Brief pg. 8:4-6.
        15 Appeal Brief pg. 8:15-16.
        16 MPEP § 2141 discussing the basic factual inquiries of Graham v. John Deere Co. 
        17 Final Office Action dated 6/10/2021 pg. 9.
        18 Final Office action dated 6/10/2021 pgs. 9-10.
        19 Appeal Brief pg. 8:15-16.
        20 Final Office action dated 6/10/2021 pgs. 9-10.
        21 Seo ¶ 0006 teaching it may be useful to determine which of various channels is the channel that carries the content being rendered by a media presentation device and relation to advertisements for replacement.
        22 Seo ¶ 0009.
        23 Appeal Brief pg. 12-13.
        24 Appeal Brief pg. 14-15.
        25 Seo ¶ 0006 teaching it may be useful to determine which of various channels is the channel that carries the content being rendered by a media presentation device and relation to advertisements for replacement.
        26 Seo ¶ 0009.